This opinion will be unpublished and
                          may not be cited except as provided by
                          Minn. Stat. § 480A.08, subd. 3 (2014).

                                STATE OF MINNESOTA
                                IN COURT OF APPEALS
                                      A15-1021

                In the Matter of the Welfare of the Children of: S. J., Parent

                                 Filed November 30, 2015
                                        Affirmed
                                      Hooten, Judge

                               Ramsey County District Court
                                 File No. 62-JV-14-2821

Patricia J. Stotzheim, Stotzheim Law Office & Mediation, St. Paul, Minnesota (for
appellant D.P.)

John J. Choi, Ramsey County Attorney, Kathryn M. Eilers, Assistant County Attorney,
St. Paul, Minnesota (for respondent Ramsey County Community Human Services
Department)

Renee Michalow, St. Paul, Minnesota (for S.J.)

Nicole Gronneberg, St. Paul, Minnesota (for M.L.)

Patrick McGee, Forest Lake, Minnesota (for J.H.)

Thomas Nolan, St. Paul, Minnesota (for Guardian ad Litem)

         Considered and decided by Reyes, Presiding Judge; Hooten, Judge; and Kirk,

Judge.
                         UNPUBLISHED OPINION

HOOTEN, Judge

       On appeal from the termination of his parental rights, appellant father argues that

the district court abused its discretion by concluding that there was a statutory ground for

termination and that termination was in the best interests of the child. We affirm.

                                         FACTS

Birth of S.P., Initial Proceedings, and Initial Placement with Appellant

       On February 6, 2014, S.P. was born prematurely at 32 weeks gestation to mother

S.J.1 and appellant father D.P. Prior to S.P.’s birth, S.J. was admitted to the hospital in

preterm labor, but insisted on leaving the hospital against the advice of medical

professionals, who told her that her refusal to undergo treatment increased the risk of

complications and death of the unborn baby. Notwithstanding these warnings, S.J. pulled

out her IV, claiming that she did not want to lie in bed all day. Because of her refusal to

accept treatment to arrest her preterm delivery and the concern that her leaving the

hospital against medical advice would result in greater risk to the unborn child, the

medical professionals elected to induce delivery of the unborn child.

       Once born, S.P. was admitted to the neonatal intensive care unit (NICU), where

she remained for nearly a month. The district court found that during S.J.’s visits with

S.P. in the NICU, S.J. “exhibited some concerning behavior to medical professionals.”

The medical professionals determined that S.J. had a “significant mental health history,”


1
 S.J.’s parental rights were also terminated by the district court’s order, but S.J. did not
appeal from the order.

                                             2
including diagnoses of bipolar disorder, depression, and schizophrenia and that she had

no home and was staying with various family members. On March 4, S.P. was medically

ready to be discharged, but the hospital would not discharge her to S.J.’s care due to

concerns regarding S.J.’s lack of housing and untreated mental health problems. The

same day, the St. Paul Police Department placed S.P. on a 72-hour child protective hold.

       On March 7, respondent Ramsey County Community Human Services

Department (the county) filed a children in need of protection or services (CHIPS)

petition, seeking to adjudicate S.P. and her three siblings, who did not have the same

father as S.P., as CHIPS. A child protection social worker (case manager) was assigned

to this case. On March 11, after S.J. admitted that her children were in need of protection

or services, the children were adjudicated as CHIPS, and the county was granted

temporary legal custody of S.P. At the time of the CHIPS adjudication, the district court

found that S.J. had a prior history with the county, including one maltreatment

determination of neglect and two maltreatment determinations of physical abuse

regarding S.P.’s siblings. S.P. was placed with appellant on that date.

       S.P.’s placement with appellant ended two days later on March 13 after the

county received a report of a physical altercation that occurred between appellant and S.J.

in the presence of S.P. on March 12. At trial, appellant admitted that he grabbed S.J.’s

wig and threw her phone out the window after she called 911. The county removed S.P.

from appellant’s care because the case manager felt that it was unsafe for S.P. to remain

with appellant as a result of this assault. S.P. was eventually placed in foster care with

S.J.’s mother.


                                             3
        On March 25, 2014, a guardian ad litem (GAL) was appointed to advocate for

S.P.’s best interests.

Relevant Information about S.J.

        In the termination of parental rights (TPR) order, the district court made findings

regarding S.J. that are relevant to this appeal. The case manager filed out-of-home

placement plans (case plans) for S.J., which required S.J. to accomplish or demonstrate a

number of things in order to regain care, custody, and control of her four children. The

components of S.J.’s case plans included obtaining a psychological assessment and

following all recommendations, seeing an individual therapist, identifying a psychiatrist

and following all medication recommendations, completing a parenting assessment and

following all recommendations, participating in in-home parenting services, finding

affordable and stable housing, finding employment, and cooperating with random weekly

urinalysis testing. Early in this case, the case manager explained to S.J. the county’s

safety concerns that prevented her four children, including S.P., from returning to S.J.’s

care, including her history of untreated mental illness, unstable housing, and child-

protection intervention.

        In its TPR order, the district court found that S.J. “did not successfully complete,

or fully engage with, [the] services identified in her case plans.” First, S.J. did not

address her chemical dependency issues. In April 2014, her urinalysis sample tested

positive for cocaine. In May and early June 2014, S.J. submitted urinalysis samples that

tested negative for non-prescribed mood altering substances. But, S.J. did not submit any

urinalysis samples from June 2014 until April 2015, at which time her sample again


                                             4
tested positive for cocaine. S.J. testified that from November 2014 to March 2015 she

used cocaine weekly. S.J. was referred for a chemical assessment in March 2015, but

cancelled one appointment and failed to attend another. At trial, S.J. stated that she was

not chemically dependent and that she did not believe her drug use negatively affected

her ability to parent her children.

        Second, S.J. did not successfully engage in psychotherapy and did not

demonstrate compliance with medication management.            S.J. did complete several

psychological assessments, which noted past diagnoses of bipolar disorder and

posttraumatic stress disorder. In May 2014, she was diagnosed with posttraumatic stress

disorder and depression, but she did not complete any individual or group psychotherapy

except for two sessions in March or April 2014. S.J. testified that she did not believe she

needs individual psychotherapy and that she did not believe her mental health problems

negatively affected her ability to parent her children.

        Third, S.J. underwent a parenting assessment, but did not comply with the

recommendations, which included engaging in individual psychotherapy, abstaining from

mood-altering substances, and attending parenting education and skills training.

Refusal to Sign Case Plan

        On April 11, 2014, the case manager filed a case plan for appellant, with a start

date of March 4, 2014. The case plan required appellant to accomplish or demonstrate

the following in order to regain care, custody, and control of S.P.: (1) complete a

parenting assessment and follow all recommendations; (2) participate in parenting

support groups at the FATHER Project; (3) secure basic resources for his family;


                                              5
(4) maintain employment; (5) maintain stable housing; (6) have weekly visits with S.P;

(7) attend all of S.P.’s medical appointments; and (8) satisfy his child-support

obligations. The case plan also stated that appellant needed “to demonstrate that he can

provide a stable environment for his child, by understanding the effects of mental health

issues and [the risk they pose] to his child.” The intent of the case plan was to ensure the

safety, permanency, and wellbeing of S.P, with the ultimate goal of reuniting appellant

with his child.

       On March 18, 2014, the case manager met with appellant to discuss the case plan.

During this meeting, the case manager discussed with appellant the requirement that he

demonstrate he could provide a stable environment for S.P. by understanding and

acknowledging the effects of S.J.’s mental health issues and the risk those issues posed to

S.P. Appellant testified that the case manager told him that if he continued to associate

with S.J., he could not have S.P. in his care. At this meeting, the case manager provided

appellant with a copy of the case plan, but appellant refused to sign it.

Failure to Maintain Weekly Visits with S.P.

       The case manager initially set up appellant’s supervised visits with S.P. in the

foster home because that would allow appellant more flexibility in scheduling visits

during evenings and weekends. Appellant agreed to that at first, but in May 2014, he

requested that visits take place at a county site instead, which the case manager

accommodated.

       In June 2014, appellant and S.J. moved from St. Paul to Owatonna, where they

resided until late August 2014. Appellant testified that he moved to Owatonna in order to


                                              6
obtain stable housing, work, and save money to return to the Twin Cities. Appellant did

not provide the case manager with his address in Owatonna, and he did not tell the case

manager that he was living with S.J. in Owatonna. While appellant was in Owatonna, he

had no contact with S.P, and he did not contact the case manager for assistance in visiting

S.P. The GAL testified that appellant and S.J. “disappeared for three months and made

[a] unilateral decision to disengage from their children.” The GAL testified that he had

less contact with appellant than in a typical case because appellant did not contact him,

and the GAL lacked contact information for appellant throughout much of the

proceedings. The district court found that “for the vast majority of [S.P.’s] out of home

placement,” appellant’s whereabouts were unknown to the case manager. The district

court also found that even when appellant moved back to St. Paul, he failed to

consistently visit S.P.

       Back in May 2014, the foster care provider, S.J.’s mother, was granted an order

for protection (OFP) against S.J., which prevented S.J. from having any contact with her,

S.P., and S.P.’s siblings. However, during one of appellant’s visits with S.P. in early

2015, he allowed S.J. to have contact with S.P. Appellant failed to tell the visitation

supervisor that there was an active OFP in place, even though appellant knew about the

OFP. The district court found that both appellant and S.J. “demonstrated an extreme lack

of judgment when they chose to deliberately violate the [OFP].”2 Appellant testified that


2
  Appellant correctly notes that the district court erroneously stated that appellant
violated the OFP, as the OFP was issued only against S.J., not appellant. Appellant does
not dispute, however, that he knowingly helped S.J. violate the OFP by having contact
with S.P.

                                            7
he did not visit S.P. for the month and a half prior to trial because he was going through

some “[p]ersonal stuff” because of “this whole case situation.”

Delay in Obtaining Parenting Assessment and Failure to Follow Recommendations
of Parenting Assessment

       On May 6, 2014, the county referred appellant to Dr. Frayda Rosen to complete a

parenting assessment.     But, appellant did not undergo a parenting assessment for

approximately eight months. He scheduled two appointments in the winter of 2014, but

failed to show up, and he cancelled another appointment. Dr. Rosen assessed appellant

on January 20 and February 11, 2015.           Dr. Rosen opined that appellant required

improved parenting knowledge and did not have a good understanding of early childhood

development. Dr. Rosen noted that appellant did not acknowledge S.P.’s developmental

delays, “suggesting he would not support the services [S.P.] require[s] to prevent her

from developing more severe delays as she age[s].” Dr. Rosen opined that appellant did

well interacting with S.P. and meeting her needs during the parental observation. Dr.

Rosen concluded that “[t]he biggest barrier preventing [appellant] from being a

successful and safe parent seemed [to be] his judgment, choices and behaviors[,]

especially in his relationship with [S.P.’s] mother.”

       Dr. Rosen made several recommendations, including that appellant maintain

adequate, safe, and stable housing; attend a father’s support group; maintain stable

employment; receive parenting education and skills training during supervised visits with

S.P.; and “remove himself from individuals who are unstable” or who are “involved in

substance abuse and/or . . . with the law.” At trial, Dr. Rosen testified that appellant’s



                                             8
deficits could be addressed with parenting education classes. Appellant did not provide

the case manager with any evidence that he had completed any of Dr. Rosen’s

recommendations. The district court found that at the time of the TPR trial, appellant

continued to reside with S.J., “who admitted at trial that she had been using cocaine on a

weekly basis.”

       Appellant testified that he planned to co-parent S.P. with S.J. if he was awarded

custody of S.P. He testified that he would allow S.J. to care for S.P. even when he is not

present. He testified that he does not believe that S.J. has any mental health problems

and that her chemical use of cocaine does not affect her ability to parent S.P. Appellant

testified that S.J. “doesn’t pose a risk” to S.P. Based on this testimony, the district court

found that appellant “would be unable to protect [S.P.] from [S.J.] if [S.P.] was returned

to his care.” The case manager testified that if appellant regained custody of S.P., he

would need to “separate himself” from S.J., and the case manager did not believe that he

would be able to do so. She also testified that appellant continues to minimize S.J.’s

chemical use and mental health issues and that this minimization could pose a risk to S.P.

Failure to Participate in the FATHER Project

       The FATHER Project is an organization that provides parenting resources for

fathers. Appellant testified that he tried to enroll in the FATHER Project to satisfy one of

the conditions of his case plan. He received a letter dated March 28, 2014, informing him

that he could not join the FATHER Project, but indicating that other similar programs

were available and providing contact information. However, appellant failed to show this

letter to the case manager or to seek out any other parenting support group.


                                             9
Failure to Maintain Stable Housing

       Appellant testified that he has two evictions on his record, which has made it

difficult for him to obtain housing independently. When S.P. was born, appellant was

living in a hotel and was unemployed. When appellant briefly had custody of S.P. in

March 2014, he was living with his brother. Appellant testified that after S.P. was

removed from his care and placed in foster care, appellant was “bouncing around with

family members” for a while. Appellant and S.J. lived in Owatonna during the summer

of 2014. At the time of trial, appellant was living with S.J. in a duplex that S.J. leased,

and they had been living there for six or seven months. Appellant testified that he was

currently working at Burger King. The case manager testified that she was concerned

appellant would be unable to provide safe and stable housing for S.P. because his housing

was dependent upon S.J.

Lack of Attendance at S.P.’s Medical Appointments

       Appellant did not attend any of S.P.’s medical appointments throughout the

proceedings. Appellant never called the case manager to see if he could attend any of

S.P.’s medical appointments. S.P. underwent a special education evaluation on June 27,

2014, and was deemed eligible for early childhood special education services based on

her below-average scores in the areas of motor skills and self-care. Appellant did not

make any attempts to learn more about S.P.’s special needs, and he did not attend any

appointments regarding S.P.’s special needs. Appellant testified that he did not agree

with S.P.’s special needs determination, but stated that if S.P. were returned to his care,

he would have her continue with occupational therapy. The case manager testified that if


                                            10
S.P. was returned to appellant’s care, appellant would not be able to provide for S.P.’s

special needs or work effectively with her care providers.

Failure to Stay in Contact with and Cooperate with Case Manager and GAL

        On November 7, 2014, the county petitioned the district court for termination of

appellant’s and S.J.’s parental rights.     By that date, S.P. had been in out-of-home

placement for approximately 243 days. During the six months preceding the TPR trial,

the GAL tried to speak with appellant at hearings, but appellant was unwilling to speak

with the GAL. The case manager testified that appellant called her only four or five

times throughout the pendency of the case. Appellant testified that the last time he called

the case manager to discuss S.P. was May 2014. He also testified that he never provided

the case manager with his phone number, but he stated that he could have been reached

through S.J.

TPR Trial

       The district court held a three-day trial in April 2015 on the county’s petition to

terminate appellant’s and S.J.’s parental rights. By the time of trial, S.P. had been in out-

of-home placement for over one year.          The GAL testified that appellant “had an

opportunity to step up to a case plan and didn’t take it.” The GAL and the case manager

recommended that appellant’s parental rights be terminated. After hearing testimony as

to the above facts, the district court filed an order terminating appellant’s parental rights.

The district court concluded that the county had proven by clear and convincing evidence

that appellant’s parental rights should be terminated on three different statutory grounds,




                                             11
that this decision was in the best interests of S.P., and that the county had made

reasonable efforts to reunite appellant with S.P. This appeal followed.

                                      DECISION

       Appellant argues that the record lacks clear and convincing evidence to support

the termination of his parental rights under the statute. Courts presume that natural

parents are fit to care for their children, and “[p]arental rights may be terminated only for

grave and weighty reasons.” In re Welfare of Child of J.K.T., 814 N.W.2d 76, 87 (Minn.

App. 2012) (quotation omitted). The petitioning county bears the burden of proving

statutory grounds for termination by clear and convincing evidence. Id. Whether to

terminate parental rights is discretionary with the district court. In re Welfare of Child of

R.D.L., 853 N.W.2d 127, 136 (Minn. 2014). “[O]n appeal from a district court’s decision

to terminate parental rights, we will review the district court’s findings of the underlying

. . . facts for clear error, but we review its determination of whether a particular statutory

basis for involuntarily terminating parental rights is present for an abuse of discretion.”

In re Welfare of Children of J.R.B., 805 N.W.2d 895, 901 (Minn. App. 2011), review

denied (Minn. Jan. 6, 2012); see Minn. Stat. § 260C.301, subd. 1(b) (2014) (listing bases

for terminating parental rights). We will affirm the district court’s decision if any of the

statutory grounds for termination are supported by clear and convincing evidence and

termination of parental rights is in the child’s best interests. In re Children of T.R., 750
N.W.2d 656, 661 (Minn. 2008). We grant the district court’s decision considerable

deference because the district court “is in a superior position to assess the credibility of

witnesses.” In re Welfare of L.A.F., 554 N.W.2d 393, 396 (Minn. 1996).


                                             12
                                             I.

       The district court found clear and convincing evidence in support of three statutory

bases for terminating appellant’s parental rights. See Minn. Stat. § 260C.301, subd.

1(b)(2), (4), (5).   Appellant asserts that none of these three bases were sufficiently

supported by clear and convincing evidence. We will address termination under section

260C.301, subdivision 1(b)(5), as only one statutory ground must be supported by clear

and convincing evidence in order for us to affirm. See T.R., 750 N.W.2d at 661.

       Under Minn. Stat. § 260C.301, subd. 1(b)(5), parental rights may be terminated if

“following the child’s placement out of the home, reasonable efforts, under the direction

of the court, have failed to correct the conditions leading to the child’s placement.” In

analyzing this statutory ground, the district court found that the county’s efforts at

reunification were reasonable. Appellant disputes this finding. In any TPR proceeding,

the district court must make “specific findings” that the county made reasonable efforts to

reunify the child and the parent. Minn. Stat. § 260C.301, subd. 8 (2014). To determine

whether reasonable efforts were made, the district court must consider “whether [the]

services offered to the child and family were: (1) relevant to the safety and protection of

the child; (2) adequate to meet the needs of the child and family; (3) culturally

appropriate; (4) available and accessible; (5) consistent and timely; and (6) realistic under

the circumstances.” Minn. Stat. § 260.012(h) (2014).

       “Reasonable efforts at rehabilitation are services that go beyond mere matters of

form so as to include real, genuine assistance.” In re Welfare of Children of S.W., 727
N.W.2d 144, 150 (Minn. App. 2007) (quotations omitted), review denied (Minn. Mar. 28,


                                             13
2007). “The quality and quantity of efforts to rehabilitate and reunify the family impact

the reasonableness of those efforts.” Id. A district court’s finding that the county made

reasonable efforts to reunify the parent with the child is a finding of fact that we analyze

for clear error. See J.R.B., 805 N.W.2d at 901 (stating this court reviews district court’s

findings of fact for clear error). “A finding is clearly erroneous if the reviewing court is

left with the definite and firm conviction that a mistake has been made.” Vangsness v.

Vangsness, 607 N.W.2d 468, 472 (Minn. 2000) (quotations omitted).

       The county tried to place S.P. with appellant in March 2014, but that placement

lasted only three days due to the physical altercation that occurred between appellant and

S.J. in the presence of S.P. On March 18, 2014, the case manager met with appellant and

completed a family functional assessment, which was used to prepare appellant’s case

plan. The case plan identified appellant’s parenting strengths and deficits and offered

him services to address the reasons that led to S.P.’s out-of-home placement. The case

plan provided contact information for Dr. Rosen and the FATHERS Project. The GAL

testified that appellant’s case plan was appropriate. The county filed the case plan with

the district court on April 11, 2014.

       The county made efforts to help appellant complete his case plan. The case

manager provided appellant with a referral to Dr. Rosen and arranged for appellant to

have supervised visits with S.P. In May 2014, appellant requested that the visitation

location be changed, and the county accommodated that request. Around the same time

period, the case manager met with appellant again to discuss an amended version of his

case plan. Appellant again refused to sign the case plan.


                                            14
       For the next three months, the case manager was unable to contact appellant to

discuss his case plan or offer him additional services because appellant moved to

Owatonna with S.J. and did not provide any contact information or contact the case

manager. The record indicates that appellant completely disengaged from his case plan

during the summer of 2014. Even after appellant returned to St. Paul, he did not provide

his contact information to the case manager. The district court found that for the “vast

majority” of S.P.’s out-of-home placement, appellant’s whereabouts were unknown to the

case manager. The record supports this finding. Yet, despite appellant’s general lack of

engagement with his case plan, the county continued to facilitate his supervised visits

with S.P.

       Appellant argues that the case plan was not relevant or adequate because it failed

“to address the most concerning issue[] that led to the out-of-home placement,” i.e.,

helping appellant develop insight into S.J.’s mental health problems and the risk that her

problems posed to S.P. This argument is unpersuasive. While the case plan itself did not

explain how appellant was to develop this insight, the parenting assessment addressed

this issue. Dr. Rosen opined that the “biggest barrier” preventing appellant from safely

parenting S.P. had to do with his “judgment, choices and behaviors” in his relationship

with S.J. Dr. Rosen recommended that appellant avoid people who are “unstable” or

“involved in substance abuse.” Dr. Rosen also recommended that appellant receive

parenting education and skills training. If appellant had followed through on these

recommendations, he likely would have gained insight into S.J.’s mental health problems

and how her mental instability negatively affected the wellbeing of their child.


                                            15
         Appellant’s other arguments as to the reasonableness of the county’s efforts also

lack merit. He asserts that the case manager’s caseload was too heavy and prevented her

from giving appellant the assistance he needed. The county correctly argues that this

assertion is a “smokescreen” for appellant’s own failure to engage in the case plan and to

provide the case manager with his phone number or other contact information. Appellant

also argues that the case manager and the GAL focused only on the “less substantive”

requirements of the case plan, but this argument is plainly contradicted by the record,

which shows that appellant failed in following Dr. Rosen’s recommendations,

consistently visiting S.P. on a weekly basis, attending S.P.’s medical appointments, and

maintaining stable housing. Because of his failure to follow the case plan, appellant also

failed to gain insight into S.J.’s mental health problems and her inability to parent their

child.    The district court’s finding that the county made reasonable efforts toward

reunification is not clearly erroneous.

         The district court determined that the county’s reasonable efforts toward

reunification failed to correct the conditions that led to S.P.’s out-of-home placement. At

the time of S.P.’s birth, appellant was unemployed and did not have his own housing. In

March 2014, S.P. was designated as a CHIPS due to S.J.’s mental instability and her

previous history of child maltreatment.      Shortly thereafter, S.P. was removed from

appellant’s custody because appellant did not protect S.P. from S.J.’s mental instability

and from his violent encounter with S.J. Appellant’s case plan was designed to correct

the conditions leading to S.P.’s placement in foster care and to ensure S.P.’s safety,




                                            16
permanency, and wellbeing. But, appellant failed to comply with his case plan in several

ways.

        Appellant waited eight months to undergo a parenting assessment. Once he was

assessed, he failed to follow through on most of Dr. Rosen’s recommendations, including

receiving parenting skills training, attending a father’s support group, and removing

himself from people who abused drugs. Appellant failed to maintain stable housing

because his housing was dependent upon S.J., who used cocaine and had untreated

mental health problems, both of which posed a risk to S.P. Appellant failed to visit his

daughter weekly, and there were periods when appellant had no contact with S.P., most

notably when he moved to Owatonna with S.J. Finally, appellant never attended any of

S.P.’s medical appointments.

        Moreover, appellant failed to comply with his case plan’s requirement that he

protect S.P. from S.J. by allowing S.J. to join him on one of his supervised visits in

violation of the OFP that was in place. At trial, appellant demonstrated that he does not

understand the risk that S.J.’s mental health problems pose to S.P. by stating that he does

not believe that S.J. has any mental health problems. The district court found that

appellant lacked insight into S.J.’s mental health and chemical needs, which greatly

inhibited his ability to parent S.P. The district court also found that appellant lacks the

basic parenting skills necessary to parent his child. These findings are supported by the

record.

        The district court did not abuse its discretion in terminating appellant’s parental

rights under Minn. Stat. § 260C.301, subd. 1(b)(5), because, despite the county’s


                                            17
reasonable efforts, appellant failed to correct the conditions leading to the out-of-home

placement.

                                           II.

      Appellant also contends that the best interests of the child do not support the

termination of his parental rights. District courts must give “paramount consideration” to

the best interests of the child when terminating parental rights. Minn. Stat. § 260C.301,

subd. 7 (2014). A district court does this by weighing three factors: (1) the child’s

interest in maintaining the parent-child relationship; (2) the parent’s interest in

maintaining that relationship; and (3) any competing interest of the child. In re Welfare

of M.A.H., 839 N.W.2d 730, 744 (Minn. App. 2013). Competing interests of the child

“include a stable environment, health considerations, and the child’s preferences.” Id.

“Where the interests of parent and child conflict, the interests of the child are

paramount.” Minn. Stat. § 260C.301, subd. 7. In its order terminating parental rights, the

district court must explain its rationale for concluding why termination is in the child’s

best interests. In re Tanghe, 672 N.W.2d 623, 625 (Minn. App. 2003). We review the

district court’s best interests determination for an abuse of discretion.     J.R.B., 805
N.W.2d at 905.

      Here, the district court cited the three M.A.H. factors and concluded that

termination of appellant’s parental rights was in the best interests of S.P. The district

court found that S.P.’s competing needs substantially outweighed any interest that

appellant or S.P. had in maintaining the parent-child relationship. The district court

found that S.P. needs a safe, stable, and loving home; a parent who can protect her from


                                           18
abuse and neglect; a parent who will meet her basic and special needs; and a parent who

will prioritize her needs over the parent’s own needs. The district court found that

appellant cannot provide for any of these needs. These findings are well supported by the

evidence in the record. Both the case manager and the GAL testified about S.P.’s needs,

and both testified that appellant was unable to meet S.P.’s basic or special needs at the

time of trial or in the reasonably foreseeable future. Both also testified that termination

of appellant’s parental rights is in S.P.’s best interests.

         The district court also found that S.P. needed permanency and that it was

“contrary to [S.P.’s] best interest[s] to delay permanency any further.” The importance of

permanency for children is recognized by both the legislature and the courts. See Minn.

Stat. § 260C.204 (2014) (providing for permanency progress review when child has been

in foster care for six months); In re Welfare of J.R., Jr., 655 N.W.2d 1, 5 (Minn. 2003)

(“Each delay in the termination of a parent’s rights equates to a delay in a child’s

opportunity to have a permanent home and can seriously affect a child’s chance for

permanent placement.”). Here, the case manager testified that termination of appellant’s

parental rights will provide S.P. with the permanency, consistency, and stability that S.P.

needs.

         The district court did not abuse its discretion in determining that termination of

appellant’s parental rights is in the best interests of S.P.

         Affirmed.




                                               19